department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date uil number employer_identification_number legend a b c dear --------------- this is in response to a letter from your authorized representative requesting a ruling on your behalf that you meet the requirements of revproc_95_48 1995_2_cb_418 facts the state of b created the university of b the university under b state statute the governor of the state of b appoints the board_of directors of the university the university created the university of b healthcare system the system under b state statute and the system created a a then created c the university is the sole member of the system and elects its board_of directors a is the sole member of c and elects its board_of directors c is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a supporting_organization under sec_509 a provides management services to its four subordinate health care organizations three of these organizations are exempt under sec_501 and one is non-exempt c’s financial support is received from the general_public by providing medical services under statutory authority from the system c is included in the financial statements of the state of b c must be audited for each fiscal_year and the results presented to the state of b the state of b officials and personnel approve all of c’s expenses c has no taxable subsidiary does not engage in public fund-raising efforts and its activities do not provide significant benefits to any private interest under c’s articles of incorporation if c is terminated its assets will be distributed either directly or indirectly to the system ruling requested c meets the requirements to be treated as an affiliate of a governmental_unit under revproc_95_48 1995_2_cb_418 and therefore is not required to file form_990 law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_6033 of the code generally requires the filing of annual information returns by exempt_organizations sec_512 of the code defines unrelated_trade_or_business taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_514 of the code defines unrelated_debt-financed_income as income produce from debt- financed property from an unrelated business as discussed in sec_512 sec_6033 of the code provides certain mandatory exceptions to filing annual information returns sec_6033 of the code provides discretionary exceptions from filing such returns where the secretary determines that such filing is not necessary to the efficient administration of the tax laws revproc_95_48 provides an exception from filing for governmental units or affiliates of governmental units that are exempt from federal_income_tax under sec_501 section dollar_figure of revproc_95_48 provides that an organization will be treated as an affiliate of a governmental_unit if it is described in sec_501 and either a it has a ruling from the service that its exempt_purpose income is excluded under sec_115 it is entitled to receive deductible contributions under sec_170 because the contributions are the for_the_use_of a governmental_unit or it is a wholly owned instrumentality of a state or political_subdivision for employment_tax purposes or b it meets the requirements of sec_4 b sec_4 b of revproc_95_48 provides the following criteria to be used to determine whether an organization meets the requirements of sec_4 b the organization is either operated supervised or controlled within the meaning of sec_1_509_a_-4 of the regulations by governmental units or by an organization's governing body that is elected by the public at large the organization possesses two or more affiliation factors listed under section dollar_figure of the revenue_procedure and the organization's filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws section dollar_figure of revproc_95_48 describes among the affiliation factors the following a the organization was created by one or more governmental units organizations that are affiliates of governmental units or public officials acting in their official capacity b the organization is subject_to financial audit by the governmental_unit to which it reports or the governmental_unit or affiliate of a governmental_unit exercises control_over or oversees some or all of the organization's expenditures and c one or more governmental units or organizations that are affiliates of governmental units exercise control_over or oversee some or all of the organization’s expenditures section dollar_figure of revproc_95_48 provides that in making a ruling or determination whether the organization’s filing of form_990 is otherwise necessary to the efficient administration of the internal revenue laws under sec_4 b iii all relevant facts and circumstances shall be considered these include the extent to which the organization has taxable subsidiaries or participates in joint ventures with non-exempt entities whether it engages in substantial public fund-raising efforts and whether its activities provide significant benefits to private interests sec_1_509_a_-4 of the income_tax regulations provides in part that the terms operated by supervised by ' and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship described under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations analysis c does not have a letter that meets the criteria of sec_4 a of revproc_95_48 and therefore it must meet the requirements in sec_4 b the internal_revenue_service has determined that c is exempt from federal_income_tax under sec_501 of the code and is a supporting_organization under sec_509 all of the members of c’s board_of directors are indirectly appointed by the university therefore the university effectively controls c thus c is operated supervised or controlled by a governmental_unit within the meaning of sec_1_509_a_-4 of the regulations accordingly c meets the requirement of sec_4 b i of revproc_95_48 c was created by the university via its subsidiary system the university is a governmental entity created by the state of b the university controls c through its subsidiary system the sole member of c is a therefore c possesses the affiliation factor in sec_4 a of revproc_95_48 c’s financial support is received from medical services rendered to the general_public under statutory authority from the system therefore c possesses the affiliation factor in sec_4 b of revproc_95_48 c is included in the financial statements of the state of b c must be audited for each fiscal_year and the results presented to the state of b the state of b officials and personnel approve all of c’s expenses therefore since c is financially accountable to a governmental_unit c possesses the affiliation factor in sec_4 c of revproc_95_48 under c’s articles of incorporation if c is terminated its assets will be distributed either directly or indirectly to the system therefore c possesses the affiliation factor in sec_4 e of revproc_95_48 therefore since c possesses two or more of the affiliation factors listed in section dollar_figure of revproc_95_48 c meets the requirements of sec_4 b ii c has no taxable subsidiary participates in no joint_venture with a non-exempt entity does not engage in substantial public fund-raising efforts and does not provide significant benefits to private interests therefore since the filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws c meets the requirement of sec_4 b iii of revproc_95_48 since c is described in sec_501 of the code and meets the requirements of sec_4 b of revproc_95_48 c is treated as an affiliate of a governmental_unit under section dollar_figure of revproc_95_48 ruling c meets the requirements to be treated as an affiliate of a governmental_unit under revproc_95_48 and therefore is not required to file form_990 this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours lawrence m brauer acting manager exempt_organizations technical group enclosure notice
